DETAILED ACTION
This final rejection is responsive to the amendment filed 07 March 2022.  Claims 1-20 and 23-26 are pending.  Claims 1, 2, and 20 are independent claims.  Claims 1, 2, 6, and 20 are amended.  Claims 21 and 22 are cancelled.  Claims 23-26 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Non-Finality of Next Action
Applicant’s arguments have been fully considered but they are not persuasive.  Applicant’s amendment has necessitated a new ground of rejection; and thus, Applicant’s arguments with respect to claim 18 are moot.  

Rejections under 35 U.S.C. 103
Applicant’s prior art arguments have been fully considered and they are persuasive.
Applicant argues (pgs. 7-10) that the cited references do not teach the newly amended limitation to the independent claims.
Examiner agrees.  Accordingly, a new reference, Chang (US 2010/0204854 A1), has been added to the rejection, as further detailed below.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 23-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 2, and 20 present new limitations which provide “wherein plural pilot actions ... are automatically executed in parallel ...”  It is not clear how a plurality of pilot actions can be automatically executed by execution logic since the pilot is not executing the action.  Further, the limitation appears to further define “plural pilot actions”; however, it was never defined in the previous limitations.  Thus, it is further not clear if these are separate actions taken by the pilot.  For prior art purposes, Examiner interprets the foregoing to mean auto-execution logic to perform certain functions.
Dependent claims inherit the deficiencies of the independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 14, 19, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2012/0209468 A1) hereinafter known as Thomas in view of Chang (US 2010/0204854 A1) hereinafter known as Chang.


Regarding independent claim 1, Thomas teaches:
accepting a human pilot's selection of at least one checklist from among plural checklists stored in computer memory; and  (Thomas: Fig. 2 and ¶[0063]; Thomas teaches storing a plurality of checklists in memory.  Further, Fig. 11 and ¶[0145]-¶[0146] teaches a user selecting a checklist.)
...
...
...

This embodiment of Thomas does not explicitly teach every aspect of:
responsive to the pilot's selection, using a processor for automatically performing all operations included in said at least one checklist;

However, Thomas does further teach:
responsive to the pilot's selection, using a processor for automatically performing all operations included in said at least one checklist;  (Thomas: ¶[0078]-¶[0079]; Thomas teaches closed loop checklist items which are automatically performed.)

Thomas is in the same field of endeavor as the present invention, as it is directed to processing avionic checklists.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a checklist interface that allows the pilot to select a checklist from among a plurality of checklists stored in memory to further automatically perform the checklist items in response to the pilot selection.  An embodiment of Thomas already teaches the pilot selecting a checklist from checklists stored in memory.  Thomas further provides the additional functionality of automatically performing the checklist items.  As such, it would have been obvious to one of ordinary skill in the art to combine these teachings because the combination would allow the pilot to execute the desired checklist.

Thomas does not explicitly teach:
wherein plural pilot actions, for checking and setting aircraft systems, according to a flight phase, are automatically executed in parallel according to pre-defined execution logic L, thereby to define auto-execution; and 
wherein said auto execution begins if a check has determined that at least one pre- condition/s are satisfied.

However, Chang does further teach:
wherein plural pilot actions, for checking and setting aircraft systems, according to a flight phase, are automatically executed in parallel according to pre-defined execution logic L, thereby to define auto-execution; and  (Chang: ¶[0005] and ¶[0045]; Chang teaches a digital function block for an aircraft which stores command sequences to be automatically executed.)
wherein said auto execution begins if a check has determined that at least one pre- condition/s are satisfied.  (Chang: ¶[0005] and ¶[0045]; Chang teaches a digital function block for an aircraft which stores command sequences to be automatically executed.  One condition may be actuation of a given pilot operating device.)

Thomas and Chang are in the same field of endeavor as the present invention, as the references are directed to processing avionic and non-avionic data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a checklist interface that allows the pilot to control avionic and non-avionic data and automatically completing checklist commands as taught in Thomas with further automatically executing command sequences as taught in Chang.  Thomas already teaches retrieving avionic and non-avionic data. However, Thomas does not explicitly teach further executing automatic command sequences.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Thomas to include teachings of Chang because the combination would predetermined sequences to execute, as suggested by Chang: ¶[0045].




Regarding claim 12, Thomas in view of Chang further teaches the method according to claim 1 (as cited above).

Thomas further teaches:
wherein said accepting comprises providing a switch and associated switch logic that enable manual selection of at least one checklist from among said plural stored checklists.  (Thomas: ¶[0083]-¶[0084]; Thomas teaches selecting a checklist.)




Regarding claim 14, Thomas in view of Chang further teaches the method according to claim 1 (as cited above).

Thomas further teaches:
wherein said plural checklists comprise normal checklists.  (Thomas: ¶[0083]-¶[0084]; Thomas teaches selecting a checklist.  ¶[0094] further teaches a menu of electronic checklists for normal conditions.)




Regarding claim 19, Thomas in view of Chang further teaches the method according to claim 1 (as cited above).

Thomas further teaches:
wherein said automatically performing comprises: providing at least one data bus providing at least one data interface, governed by at least one predetermined protocol, to at least one computer interfacing with at least one airborne electronically operated system; and  (Thomas: Figs. 2, 5, and 9 and ¶[0071] and ¶[0078]-¶[0079]; Thomas teaches closed loop checklist items which are automatically performed.  The checklist items receive confirmations from the sensor to check off the closed loop checklist.  Fig. 2 further teaches providing a signal from the monitoring module to the electronic checklist manager which further communicates to the display screen of the checklist display device.)
providing logic operative, responsive to the human selection, to perform said individual checklist including:44829-8208-8942\1Application No. 16/342,806Amendment "A" dated June 28, 2021Reply to Office Action dated March 30, 2021 generating commands, each of which are compatible with said at least one protocol and instructing said at least one computer to interface with said at least one airborne system in accordance with an operation from among said plural operations in said individual checklist; and  (Thomas: Figs. 2 and 9 and ¶[0071], and ¶[0078]-¶[0079]; Thomas teaches closed loop checklist items which are automatically performed.  The checklist items receive confirmations from the sensor to check off the closed loop checklist.)
feeding said commands to said at least one computer via said at least one data interface.  (Thomas: Figs. 2 and 9 and ¶[0071], and ¶[0078]-¶[0079]; Thomas teaches closed loop checklist items which are automatically performed.  The checklist items receive confirmations from the sensor to check off the closed loop checklist.)




Regarding independent claim 20, this claim recites a computer program product that performs the method of claim 1; therefore, the same rationale for rejection applies.




Claims 2-5, 7-10, 13, 17, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Judd (US 2010/0075614 A1) hereinafter known as Judd in view of Chang.

Regarding independent claim 2, Thomas teaches:
An aircraft operation device ("AMC"), operative in conjunction with an aircraft having: avionics including avionic subsystems and a man machine interface (MMI),  (Thomas: Figs. 1-2 and ¶[0040]; Thomas teaches an electronic checklist display system that contains a touch screen.  Further, ¶[0029]-¶[0030] teach the checklists controlling avionic systems such as the flight management system.  The instant specification (pg. 6) provides an example of avionic systems, e.g. that enables the pilot to aviate, navigate, and communicate.  Accordingly, Thomas teaches an aircraft operation device having avionics and a man machine interface.)
non-avionic systems, and a computer (ASC) operative to control the non-avionic systems,  (Thomas: Figs. 1-2 and ¶[0029]-¶[0030]; Thomas teaches the checklists controlling non-avionic systems such as the hydraulic system.  The instant specification (pg. 6) provides an example of non-avionic systems, e.g. hydraulics.  Accordingly, Thomas teaches a computer controlling non-avionic systems.)
the aircraft operation device comprising: a checklist data repository operative to store, in computer memory, plural checklists including digital representations of at least one operation, wherein at least one of the plural checklists includes plural operations, some of which are to be performed in the aircraft's non- avionic systems, and others to be performed in the aircraft's avionic subsystems;  (Thomas: Fig. 2 and ¶[0060]; Thomas teaches a data storage device that stores the integrated electronic checklists.  ¶[0029]-¶[0030] teach the checklists including operations controlling avionic and non-avionic systems.)
...
logic operative to access said checklist data repository and, using a processor, to selectably perform at least one individual checklist from among said plural checklists including: generating commands, ... and instruct said ASC to interface with at least one non-avionic system from among said non-avionic systems in accordance with an operation from among said plural operations in said individual checklist and ... instruct said AMC to interface with at least one subsystem from among said avionic subsystems in accordance with an operation from among said plural operations in said individual checklist; andPage 2 of 6Docket No. 281833WOUS01_446373-TBDPreliminary Amendment dated April 17, 2019  (Thomas: ¶[0078]; Thomas teaches closed loop checklist items which can be acknowledged automatically.  Fig. 5 and ¶[0108] further teaches displaying graphics that represent real-time changes to the one or more vehicle systems.  As provided above, the checklists control both avionic and non-avionic systems.)
feeding said commands compatible with said first protocol to said ASC via said first data interface and said commands ... to said avionics via said second data interface;  (Thomas: ¶[0078]; Thomas teaches closed loop checklist items which can be acknowledged automatically.  Fig. 5 and ¶[0108] further teaches displaying graphics that represent real-time changes to the one or more vehicle systems.  As provide above, the checklists control both avionic and non-avionic systems.)
...
...

Thomas does not explicitly teach:
at least one data bus providing a first data interface, governed by a first predetermined protocol, to said ASC and a second data interface, governed by a second predetermined protocol to said avionics; and 
... at least some of which are compatible with said first protocol  ... at least some of which are compatible with said second protocol and ...
... compatible with said second protocol ...

However, Judd teaches:
at least one data bus providing a first data interface, governed by a first predetermined protocol, to said ASC and a second data interface, governed by a second predetermined protocol to said avionics; and  (Judd: Fig. 1 and ¶[0011]; Judd teaches linking avionic and non-avionic data through different interfaces.)
... at least some of which are compatible with said first protocol  ... at least some of which are compatible with said second protocol and ...  (Judd: Fig. 1 and ¶[0011]; Judd teaches linking avionic and non-avionic data through different interfaces.)
... compatible with said second protocol ...  (Judd: Fig. 1 and ¶[0011]; Judd teaches linking avionic and non-avionic data through different interfaces.)

Thomas and Judd are in the same field of endeavor as the present invention, as the references are directed to processing avionic and non-avionic data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a checklist interface that allows the pilot to control avionic and non-avionic data as taught in Thomas with the avionic data and non-avionic data being provided by different interfaces as taught in Judd.  Thomas already teaches retrieving avionic and non-avionic data. However, Thomas does not explicitly teach that the data use different interfaces.  Judd provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Thomas to include teachings of Judd because the combination would allow the processing of a variety of data.

Thomas in view of Judd does not explicitly teach:
wherein plural pilot actions, for checking and setting aircraft systems, according to a flight phase, are automatically executed in parallel according to pre-defined execution logic L, thereby to define auto-execution; and 
wherein said auto execution begins if a check has determined that at least one pre- condition/s are satisfied.

However, Chang does further teach:
wherein plural pilot actions, for checking and setting aircraft systems, according to a flight phase, are automatically executed in parallel according to pre-defined execution logic L, thereby to define auto-execution; and  (Chang: ¶[0005] and ¶[0045]; Chang teaches a digital function block for an aircraft which stores command sequences to be automatically executed.)
wherein said auto execution begins if a check has determined that at least one pre- condition/s are satisfied.  (Chang: ¶[0005] and ¶[0045]; Chang teaches a digital function block for an aircraft which stores command sequences to be automatically executed.  One condition may be actuation of a given pilot operating device.)

Thomas and Chang are in the same field of endeavor as the present invention, as the references are directed to processing avionic and non-avionic data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a checklist interface that allows the pilot to control avionic and non-avionic data and automatically completing checklist commands as taught in Thomas with further automatically executing command sequences as taught in Chang.  Thomas already teaches retrieving avionic and non-avionic data. However, Thomas does not explicitly teach further executing automatic command sequences.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Thomas to include teachings of Chang because the combination would predetermined sequences to execute, as suggested by Chang: ¶[0045].


Regarding claim 3, Thomas in view of Judd in view of Chang further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
wherein said at least one data bus also provides an interface between said logic and said MMI and wherein said logic provides at least one multi-value signal to a pilot, via said MMI, wherein the signal's plural values respectively indicate at least some of the following statuses of at least one individual checklist: "completed entirely successfully", "completed partially successfully", and "failed".  (Thomas: Figs. 4-5 and ¶[0100]-¶[0102], ¶[0108]-¶[0110], and ¶[0141]; Thomas teaches graphics that indicate actions performed or completed by the user.)


Regarding claim 4, Thomas in view of Judd in view of Chang further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
wherein at least one individual command from among said commands compatible with said first protocol, instructs said ASC to control at least one non-avionic system from among said non-avionic systems to carry out those of the plural operations performed in the aircraft's non-avionic systems and included in said at least one individual checklist which are to be carried out by said non-avionic systems.  (Thomas: ¶[0078]-¶[0079]; Thomas teaches closed loop checklist items which can be acknowledged automatically.  Fig. 5 and ¶[0108] further teaches displaying graphics that represent real-time changes to the one or more vehicle systems.  ¶[0029]-¶[0030] teach the checklists including operations controlling avionic and non-avionic systems.)





Regarding claim 5, Thomas in view of Judd in view of Chang further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
wherein at least one individual command from among said commands compatible with said first protocol, instructs said ASC to check a desired setting of at least one non-avionic system from among said non-avionic systems.  (Thomas: ¶[0078]-¶[0079]; Thomas teaches closed loop checklist items which can be acknowledged automatically, e.g. whether the landing gear is lowered.)





Regarding claim 7, Thomas in view of Judd in view of Chang further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
wherein at least one individual command from among said commands compatible with said second protocol, instructs said AMC to control at least one avionic subsystem from among said avionic subsystems to carry out those of the plural operations performed in the aircraft's avionic subsystems and included in said at least one individual checklist which are to be carried out by said avionic subsystems.  (Thomas: ¶[0044]-¶[0046]; Thomas teaches the integrated checklists completing tasks associated with vehicle system 112 which includes an environmental system, which is interpreted as an avionic system.)




Regarding claim 8, Thomas in view of Judd in view of Chang further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
wherein at least one individual command from among said commands compatible with said second protocol, instructs said AMC to check a desired setting of at least one avionic subsystem from among said avionic subsystems.  (Thomas: ¶[0075]-¶[0079]; Thomas teaches closed loop checklist items which can be acknowledged automatically or open loop checklist items which are acknowledged by the user.  As described in claim 7, the integrated checklists apply to avionic and non-avionic systems.)





Regarding claim 9, Thomas in view of Judd in view of Chang further teaches The AMC according to claim 5 (as cited above).

Thomas further teaches:
wherein said command which instructs said ASC to check also comprise logic, pending on a result of the check, which configures at least one subsequent operation in at least one of said plural checklists.  (Thomas: Fig. 5 and ¶[0078]-¶[0079]; Thomas teaches presenting the checklist items in order wherein the second checklist is a close loop checklist before the third checklist item.)




Regarding claim 10, Thomas in view of Judd in view of Chang further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
further comprising a switch and associated switch logic that enable manual selection of at least one checklist from among said plural checklists.  (Thomas: ¶[0083]-¶[0084]; Thomas teaches selecting a checklist.)




Regarding claim 13, Thomas in view of Judd in view of Chang further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
wherein said first protocol and said second protocol are the same.  (Thomas: Fig. 2; Thomas teaches vehicle system data being transferred over the same signal bus.  The foregoing is supported by the instant specification (pg. 15, lines 19-21).)




Regarding claim 17, Thomas in view of Judd in view of Chang further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
wherein performance of at least one checklist by said logic is triggered manually by at least one pilot command conveyed via said interface between said logic and said MMI.  (Thomas: ¶[0075]-¶[0077]; Thomas teaches open loop checklists which the user must manually complete.)




Regarding claim 18, Thomas in view of Judd in view of Chang further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
wherein performance of at least one checklist by said logic is triggered automatically responsive to electronically detected aircraft states.  (Thomas: ¶[0078]-¶[0079]; Thomas teaches closed loop checklist items which can be acknowledged automatically, e.g. whether the landing gear is lowered.)




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Judd in view of Chang in view of Greene (US 2014//0172202 A1) hereinafter known as Greene.

Regarding claim 6, Thomas in view of Judd in view of Chang further teaches The AMC according to claim 2 (as cited above).

Thomas in view of Judd does not explicitly teach the limitations of claim 6.

However, Greene teaches:
wherein said operations which said avionics is instructed to perform comprise operating an automatic throttle.  (Greene: ¶[0007]; Greene teaches an autothrottle control.)

Greene is in the same field of endeavor as the present invention, since it is directed to processing avionic and non-avionic data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a checklist interface that allows the pilot to control avionic and non-avionic data as taught in Thomas with the avionic data also including autothrottle controls as taught in Greene.  Thomas already teaches retrieving and controlling avionic and non-avionic data. However, Thomas does not explicitly teach controlling the autothrottle.  Greene provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Thomas and Judd to include teachings of Greene because the combination would allow more control over the avionic functions.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Judd in view of Chang in view of Mitchell (US 2007/0150119 A1) hereinafter known as Mitchell.

Regarding claim 11, Thomas in view of Judd in view of Chang further teaches The AMC according to claim 2 (as cited above).

Thomas in view of Judd in view of Chang does not explicitly teach the limitations of claim 6.

However, Mitchell teaches:
wherein said switch comprises a momentary switch.  (One of ordinary skill in the art interprets a momentary switch as a physical switch that sends a signal upon actuation.  Mitchell: ¶[0023]; Mitchell teaches using a switch/lever to select a checklist.)

Mitchell is in the same field of endeavor as the present invention, since it is directed to processing avionic checklist data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a checklist interface that allows the pilot to select a variety of checklists as taught in Thomas with using a switch to select the checklist as taught in Mitchell.  Thomas already teaches retrieving and controlling avionic and non-avionic data. However, Thomas does not explicitly teach using a switch to select the checklist.  Mitchell provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Thomas and Judd to include teachings of Mitchell because the combination would allow the pilot to control more avionic data.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Judd in view of Chang in view of Sham (US 2010/0312420 A1) hereinafter known as Sham.

Regarding claim 15, Thomas in view of Judd in view of Chang further teaches The AMC according to claim 2 (as cited above).

Thomas in view of Judd in view of Chang does not explicitly teach the limitations of claim 6.

However, Sham teaches:
wherein performance of at least one checklist by said logic is triggered by a signal arriving from a ground station.  (Sham: Fig. 3 and ¶[0040]; Sham teaches communication with a ground based server during performance of checklists.)

Sham is in the same field of endeavor as the present invention, since it is directed to processing avionic checklist data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a checklist interface that allows the pilot to control avionic and non-avionic data as taught in Thomas with further receiving ground based communications as taught in Sham.  Thomas already teaches retrieving and controlling avionic and non-avionic data. However, Thomas does not explicitly teach further receiving ground based communications.  Sham provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Thomas and Judd to include teachings of Sham because the combination would allow the pilot to control more avionic data.


Regarding claim 16, Thomas in view of Judd in view of Chang in view of Sham further teaches The AMC according to claim 15 (as cited above).

Sham further teaches:
wherein the ground station receives from said logic, at least one status of at least one individual checklist.  (Sham: Fig. 3 and ¶[0040]; Sham teaches communication with a ground based server during performance of checklists.)




Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Chang in view of Lear (US 8,260,736 B1) hereinafter known as Lear.

Regarding claim 23, Thomas in view of Chang further teaches method according to claim 1 (as cited above).

Thomas in view of Chang does not explicitly teach the limitations of claim 23.

However, Lear teaches:
wherein at least one pre-condition from among said at least one pre-condition/s is defined over electrical load peak.  (Lear: col. 39, lines 58-67 to col. 40, lines 1-5; Lear teaches performing an assessment based on electrical load to determine the generated tasks.)

Lear is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. managing the electrical load during performance of task.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a checklist interface that allows the pilot to control avionic and non-avionic data and auto-execute tasks based on condition as taught in Thomas in view of Chang with further performing an assessment based on electrical load to determine the generated tasks as taught in Lear.  Thomas in view of Chang already teaches retrieving and controlling avionic and non-avionic data and auto-executing tasks based on conditions.  However, Thomas in view of Chang does not explicitly teach performing an assessment based on electrical load to determine the generated tasks.  Lear provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Thomas and Chang to include teachings of Lear because the combination would allow management of power, as suggested by Lear: col. 39, lines 58-67.


Regarding claim 25, this claim is a computer program product that performs the method of claim 23; therefore, the same rationale for rejection is applied.



Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Judd in view of Chang in view of Lear (US 8,260,736 B1) hereinafter known as Lear.

Regarding claim 23, Thomas in view of Judd in view of Chang further teaches device according to claim 2 (as cited above).

Thomas in view of Judd in view of Chang does not explicitly teach the limitations of claim 24.

However, Lear teaches:
wherein at least one pre-condition from among said at least one pre-condition/s is defined over electrical load peak.  (Lear: col. 39, lines 58-67 to col. 40, lines 1-5; Lear teaches performing an assessment based on electrical load to determine the generated tasks.)

Lear is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. managing the electrical load during performance of task.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a checklist interface that allows the pilot to control avionic and non-avionic data and auto-execute tasks based on condition as taught in Thomas in view of Chang with further performing an assessment based on electrical load to determine the generated tasks as taught in Lear.  Thomas in view of Chang already teaches retrieving and controlling avionic and non-avionic data and auto-executing tasks based on conditions.  However, Thomas in view of Chang does not explicitly teach performing an assessment based on electrical load to determine the generated tasks.  Lear provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Thomas and Chang to include teachings of Lear because the combination would allow management of power, as suggested by Lear: col. 39, lines 58-67.




Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Judd in view of Chang in view of Kneuper (US 2015/0261379 A1) hereinafter known as Kneuper

Regarding claim 26, Thomas in view of Judd in view of Chang further teaches The AMC according to claim 2 (as cited above).

Thomas in view of Judd does not explicitly teach the limitations of claim 26.

However, Kneuper teaches:
wherein said operations which said avionics is instructed to perform comprise operating an automatic pilot.  (Kneuper: ¶[0109]-¶[0110]; Kneuper teaches a flight controller performing autopilot functions including .  The foregoing is interpreted as operating an automatic throttle.)

Kneuper is in the same field of endeavor as the present invention, since it is directed to processing avionic and non-avionic data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a checklist interface that allows the pilot to control avionic and non-avionic data as taught in Thomas with the avionic data also including autopilot controls as taught in Kneuper.  Thomas already teaches retrieving and controlling avionic and non-avionic data. However, Thomas does not explicitly teach controlling autopilot data or airspeed.  Kneuper provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Thomas and Judd to include teachings of Kneuper because the combination would allow the pilot to control more avionic data.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145